Citation Nr: 1426112	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1980 to March 1985.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010, the appellant testified at a Board hearing at the RO.  The Board remanded the matter in January 2011, December 2012, and August 2013.  

The paper claims file has been converted to an electronic record in the Veterans Benefits Management System (VBMS).  The Board has reviewed both the VBMS and Virtual VA records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in order to obtain an appropriate etiology opinion.  To date, a VA psychologist has provided an examination and three addendum opinions, attempting to address the etiology of the Veteran's disability.  Unfortunately, that psychologist has continued to rely solely on the fact that the Veteran was not actually diagnosed with a psychotic disorder until 2004, and has not addressed the Veteran's (and his mother's) competent reports of symptomatology dating to the time of his military service, despite requests to do so.  The examiner also made repeated references as to whether military service itself can cause a psychiatric disorder, which is not necessarily relevant to the Board's inquiry.  Rather, the Board seeks an opinion as to whether the Veteran's psychiatric disorder (even if not yet diagnosed), had its onset in service, or is otherwise related to his active duty service.  In order to comply with the Board's previous remands, Stegall v. West, 11 Vet. App. 268, 271 (1998), an adequate etiology opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA examinations, and ensuing reports, must be adequate).

Additionally, the Board notes that the Veteran has maintained a schizophrenia diagnosis during the current appeal period, but that the most recent VA examiner diagnosed the Veteran with a "psychotic disorder, not otherwise specified."  The addendum requested in this remand must address the etiology of any diagnoses of record since January 2006, when the Veteran submitted his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Submit the record to a psychiatrist who has not previously provided him with an examination to obtain an etiology opinion regarding the Veteran's psychiatric disability.  The psychiatrist must review the VBMS file, relevant records in Virtual VA, and this remand.  The ensuing addendum must indicate that such a review occurred. 

The psychiatrist should make special note of the September 2004 North Carolina Department of Health and Human Services psychiatric evaluation, found in the records from the Social Security Administration, that documents the Veteran's reported history of psychiatric symptomatology, and the examiner should note that the lay reports concerning the history of symptomatology are competent, if based on personal observations.  

The psychiatrist should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's psychotic disorder, to include schizophrenia, had its onset during service (March 1980-March 1985), including at the prodromal stage, or is otherwise etiologically related to an event or injury in service.

The psychiatrist must provide a complete rationale for all opinions offered.  If the psychiatrist is unable to reach an opinion without resort to speculation, he or she must indicate why a response would be speculative.  If it is determined that an examination is needed to render the opinion requested above, such examination should be scheduled.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Then, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

